This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A14-1208

                                  State of Minnesota,
                                     Respondent,

                                          vs.

                                  Johannes Marliem,
                                      Appellant.

                                  Filed June 1, 2015
                                      Affirmed
                                   Schellhas, Judge

                            Ramsey County District Court
                              File No. 62-VB-13-2275

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Samuel J. Clark, St. Paul City Attorney, Kyle A. Lundgren, Assistant City Attorney, St.
Paul, Minnesota (for respondent)

Keith A. Dotseth, Kevin W. DeVore, Jennifer L. Young, Paula Duggan Vraa, Larson •
King, LLP, St. Paul, Minnesota (for appellant)

      Considered and decided by Hooten, Presiding Judge; Schellhas, Judge; and

Klaphake, Judge.*




*
 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                         UNPUBLISHED OPINION

SCHELLHAS, Judge

       Appellant challenges his petty misdemeanor conviction of failure to stop at a stop

sign. We affirm.

                                         FACTS

       While approaching an intersection from the south, an on-duty police officer saw a

vehicle approach the intersection from the west and enter without stopping at a preceding

stop sign. The officer stopped the vehicle and cited its driver, appellant Johannes

Marliem, for failure to stop at a stop sign. At a court trial on the citation, Marliem

testified that he stopped the vehicle about 30 feet before the stop sign and then proceeded

slowly into the intersection. The district court found that Marliem “stopped 30 feet

behind the stop sign and then proceeded through or by the sign onto the road without any

further stop” and found Marliem guilty. This appeal follows.

                                     DECISION

       Minnesota law provides that “[e]very driver of a vehicle shall stop at a stop sign

. . . before entering the intersection.” Minn. Stat. § 169.30(b) (2012). Marliem argues that

section 169.30(b) requires only that a driver stop a “reasonable distance” before a stop

sign and that he “fully complied with the statute” by “stopp[ing] at a distance from which

he could see the entire intersection and decide that it was safe to proceed.” Rejecting

Marliem’s argument, the district court concluded that the only reasonable interpretation

of the statutory language, “at a stop sign,” is “immediately next to or perpendicular to a

stop sign.”


                                             2
       Whether a defendant’s conduct was prohibited by the statute under which he was

charged is an issue of statutory interpretation subject to de novo review. State v. Nelson,

842 N.W.2d 433, 436 (Minn. 2014). “The goal of statutory interpretation is to effectuate

the intent of the Legislature.” Staab v. Diocese of St. Cloud, 853 N.W.2d 713, 716 (Minn.

2014); see also Minn. Stat. § 645.16 (2014) (“The object of all interpretation and

construction of laws is to ascertain and effectuate the intention of the legislature.”).

              If the Legislature’s intent is clear from the unambiguous
              language of the statute, [appellate courts] apply the statute
              according to its plain meaning. . . . But if a statute is
              susceptible to more than one reasonable interpretation, the
              statute is ambiguous, and [appellate courts] will consider
              other factors to ascertain the Legislature’s intent.

Staab, 853 N.W.2d at 716–17.

       Undefined “words and phrases are construed according to rules of grammar and

according to their common and approved usage.” Minn. Stat. § 645.08(1) (2014).

Applying that interpretative canon to this case, we believe that the common and approved

usage of “at” includes the district court’s reading of “at” to mean “immediately next to or

perpendicular to,” but does not necessarily exclude Marliem’s reading of “at” as

embracing a proximity of 30 feet. See The American Heritage Dictionary of the English

Language 112, 883, 1174 (4th ed. 2006) (defining “at” as “in or near the location of” or

“[i]n or near the position of,” defining “in” as “[w]ithin the limits, bounds, or area of,”

and defining “near” as “within a short distance or interval in space or time” (emphasis

added)). Accordingly, we proceed on the assumption that section 169.30(b) is ambiguous




                                              3
and “consider extrinsic canons of statutory construction to ascertain the statute’s

meaning.” State v. Rick, 835 N.W.2d 478, 485 (Minn. 2013).

       “When the words of a law are not explicit, the intention of the legislature may be

ascertained by considering,” among other things, “the object to be attained” by the law

and “the consequences of a particular interpretation” of the law. Minn. Stat. § 645.16.

The evident object of section 169.30 is the safe flow of intersection traffic. Cf. Minn.

Stat. § 169.30 (2012) (providing for designation of stop intersections by erecting stop

signs and mandating drivers’ compliance with stop signs “except when directed to

proceed by a police officer or traffic-control signal”); Wilkes v. Comm’r of Pub. Safety,

777 N.W.2d 239, 243 (Minn. App. 2010) (“The purpose of traffic regulation is to protect

against traffic hazards . . . .” (quotation omitted)). This object may be attained only if

drivers are able to see the other vehicles in and around the intersection. And typically the

closer one is to an object, the more easily one can see it. Because a driver who stops

closer to a stop sign preceding an intersection is necessarily closer to other vehicles in

and around that intersection than is a driver who stops farther away from the stop sign,

the district court’s interpretation of section 169.30(b) promotes the safe flow of

intersection traffic.

       Conversely, Marliem’s interpretation of section 169.30(b) could lead to drivers’

difficulty in seeing other vehicles in and around an intersection. One foreseeable

consequence would be that a vehicle may not be within a driver’s field of vision when the




                                             4
vehicle stops a “reasonable distance” before the stop sign.1 When the driver finally sees

the vehicle approaching the intersection, the driver—not knowing that the vehicle has

already stopped for the stop sign—may expect the vehicle to stop and may proceed to

drive according to that expectation. Such misunderstandings would impede the safe flow

of intersection traffic. Both the object to be attained by the statute and the consequences

of Marliem’s interpretation therefore suggest that the legislature’s mandate to stop “at” a

stop sign is intended to require drivers to stop their vehicles as close as safely possible to,

rather than a “reasonable distance” before, the sign.

       Marliem also argues that section 169.30(b) “is unquestionably vague as it relates

to the distance at which a driver should stop before a stop sign” and, as such, “should be

construed narrowly according to the rule of lenity.” But as the state points out, petty

misdemeanor traffic regulations are not penal statutes subject to the rule of strict

construction. See Minn. R. Crim. P. 23.06 (“A petty misdemeanor is not considered a

crime.”); State v. Jones, 649 N.W.2d 481, 484 (Minn. App. 2002) (stating that “traffic

regulations in Minnesota are petty misdemeanors unless otherwise specified”). “Rather,

[appellate courts] interpret a petty misdemeanor traffic regulation as [they] would

interpret a public health and safety statute, that is, liberally to effect its purpose.” Jones,

649 N.W.2d at 484 (quotation omitted).

       To support his statutory interpretation, Marliem cites Bohnen v. Gorr, 234 Minn.

71, 76, 47 N.W.2d 459, 462 (1951), arguing that the supreme court held that traffic

1
  Indeed, Marliem asserts that this is precisely what happened here, claiming that he
“completed a full stop about thirty feet before the intersection” and the officer—as she
approached the intersection—“did not see . . . Marliem’s vehicle stop.”

                                              5
regulations require only that a driver stop a reasonable distance before a stop sign, which

is a distance from which the driver may effectively observe approaching traffic. While we

acknowledge that “[j]udicial construction of a statute becomes part of the statute as

though it were written therein,” Staab, 853 N.W.2d at 717, an examination of Bohnen

belies Marliem’s characterization of its holding.

       In Bohnen, a jury returned verdicts for the defendant in a personal-injury action

arising from a collision in an intersection. 234 Minn. at 72–74, 47 N.W.2d at 460–61.

The collision occurred as the defendant was driving a vehicle on an arterial highway and

the plaintiff was riding her bicycle on a street that crossed the highway. Id. at 72–73, 47

N.W.2d at 461. Stop signs protecting the highway were located on the street. Id. The

plaintiff testified that “as she approached the intersection [from the north,] she stopped

ten feet north of the line of the highway,” saw no oncoming traffic, and entered the

intersection, where the defendant struck her. Id. at 73, 47 N.W.2d at 461.

       The plaintiff argued that the district court erred by instructing the jury that “[i]t is

the duty of one approaching an arterial highway to stop at a point where one may

effectively observe traffic approaching on the arterial” and that “the law is[] that a stop be

made at the entrance to an arterial.” Id. at 75–76, 47 N.W.2d at 462. The supreme court

addressed sections 169.20, subdivision 3, and 169.30, and rejected the plaintiff’s

argument.2 Id. at 75–80, 47 N.W.2d at 462–64. The court reasoned that “[o]ne of the

main purposes of the statute requiring a vehicle to stop before entering a through highway

2
  Minnesota Statutes section 169.20, subdivision 3, is now Minn. Stat. § 169.20, subd.
3(a)–(b) (2012). Minnesota Statutes section 169.30 is now section 169.30(a)–(b).
Although renumbered, the content of both statutes remains essentially unchanged.

                                              6
is to afford the driver of the vehicle a reasonable opportunity to observe approaching

traffic on the highway” and concluded that “[w]here the view of a highway is obstructed

at the point where a stop sign is erected, it may not be sufficient to stop where the sign is

erected in order to comply with the statute requiring a motorist to stop at the entrance to

the highway.” Id. at 77–78, 47 N.W.2d at 463–64.

       Section 169.20, subdivision 3(a), provides that “[t]he driver of a vehicle shall stop

as required by this chapter at the entrance to a through highway.” The requirement in

section 169.20, subdivision 3(a), to stop at a through highway’s entrance, although

related to section 169.30(b), is distinct from section 169.30(b)’s requirement to “stop at a

stop sign . . . before entering [an] intersection.” Cf. Kolatz v. Kelly, 244 Minn. 163, 171,

69 N.W.2d 649, 655 (1955) (stating that “after a car has once stopped for a through street

in response to the stop sign and the motorist has exercised the ordinary and reasonable

care required under § 169.20, subd. 3, before entering commensurate with the care

required under the circumstances the usual rules in regard to right of way and speed

prevail” (emphasis added)); Bohnen, 234 Minn. at 78, 47 N.W.2d at 464 (noting that

“[s]top signs are usually erected some distance from the entrance to the through highway

in order to afford approaching motorists an opportunity to stop before they reach the

highway” and stating that “it may not be sufficient to stop where the sign is erected in

order to comply with the statute requiring a motorist to stop at the entrance to the

highway”).

       Bohnen stands for the proposition that stopping at a stop sign preceding the

entrance to a through highway, in compliance with section 169.30(b), does not


                                             7
necessarily constitute stopping at the entrance to the highway, as required by

section 169.20, subdivision 3(a), “[w]here the view of [the] highway is obstructed at the

point where [the] stop sign is erected.” See 234 Minn. at 78, 47 N.W.2d at 464. That

proposition does not support Marliem’s “reasonable distance” interpretation of section

169.30(b). We conclude that the district court properly rejected Marliem’s statutory

interpretation.

       Affirmed.




                                           8